DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 08/31/2022 are acknowledged and have been fully considered. Claims 1-28, 34 and 35 have been canceled; claims 29, 31 and 33 have been amended; claims 36-52 have been added; no claims have been withdrawn. Claims 29-33 and 36-52 are now pending and under consideration.
The previous objections to claims 2, 18, 29, 31 and 33 have been mostly withdrawn, in light of the cancellation of claims 2 and 18 and the amendments to claims 29, 31 and 33. A remaining objection to claim 29 was neither addressed by amendment nor argument and has been maintained.

Applicant's arguments on pages 5-7 of the remarks with regard to the prior art rejection of independent claim 29 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0254259 to Johnson et al. in view of U.S. Patent Application Publication No. 20110289906 to Morley et al. have been fully considered, and they are persuasive. Johnson modified by Morley fails to fully render obvious the method of claim 29 because claim 29 has been amended to recite “combusting a second quantity of the diesel fuel in the presence of a second quantity of the HHO gas mixture in a regeneration burner of a diesel particulate filter (DPF) regenerator system to generate heat; and transferring the heat to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system” in lines 5-10, and Johnson modified by Morley fails to fully render obvious the process step “transferring the heat to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system” in lines 8-10. Therefore, the prior art rejection of claim 29 has been withdrawn.
However, it is unclear exactly where and exactly how Applicant’s originally-filed specification sufficiently discloses the claimed process step “transferring the heat to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system.” Applicant’s remarks filed 08/31/2022 assert on page 5 that:

    PNG
    media_image1.png
    84
    623
    media_image1.png
    Greyscale

¶ 0036 of Applicant’s specification states that: “In certain embodiments, for example, the DPF regenerator may be adapted for use with a nonroad engine or non-over-the-road engine. In certain embodiments, for example, DPF regenerator may be adapted for use with an off-road vehicle. In certain embodiments, for example, the DPF regenerator may be adapted for use with a stationary engine. In certain embodiments, for example, the DPF regenerator may be adapted for use with for use with a locomotive engine. In certain embodiments, for example, the DPF regenerator may be adapted for use with for use with a marine engine.”
¶ 0037 of Applicant’s specification states that: “In certain embodiments, for example, the DPF regenerator system may further comprise a heat exchanger configured to receive the controlled supply of HHO gas, the heat exchanger disposed upstream of the DPF burner. In certain embodiments, for example, the heat exchanger may be in thermal communication with an internal combustion engine and/or the DPF regenerator system. In certain embodiments, for example, the heat exchanger may be configured to receive an engine exhaust stream. In certain embodiments, for example, the heat exchanger may be configured to receive an engine coolant stream. In certain embodiments, for example, the heat exchanger may be configured to receive a DPF regenerator system exhaust stream.” (emphasis added).
¶ 0038 of Applicant’s specification states that: “In certain embodiments, for example, the DPF regenerator system may further comprise a plurality of further HHO gas injectors configured to deliver a further supply of HHO gas supply at multiple locations about an internal combustion engine. In certain embodiments, for example, the plurality of further HHO gas injectors may comprise: a) a first injector of the plurality of further HHO gas injectors configured to deliver a first portion of the further supply of HHO gas to a first location about a first combustion chamber inlet of the internal combustion engine; b) a second injector of the plurality of further HHO gas injectors configured to deliver a second portion of the further supply of HHO gas to a second location about a second combustion chamber inlet of the internal combustion engine; and c) at least a third injector of the plurality of further HHO gas injectors configured to deliver at least a third portion of the further supply of HHO gas to at least a third location about at least a third combustion chamber inlet of the internal combustion engine.”
As best understood by the examiner, with regard to a disclosed heat exchanger, ¶ 0037 of Applicant’s specification discloses that the heat exchanger may be part of the DPF regenerator system upstream of the DPF burner and configured to receive a DPF regenerator system exhaust stream; however, there is no disclosure of “transferring the heat [generated via the combusting of the second quantity of the diesel fuel in the presence of the second quantity of the HHO mixture gas in the regeneration burner] to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system” (emphasis added), and ¶ 0036 & 0038 of Applicant’s specification provide no relevant disclosure with respect to the claimed process step “transferring the heat to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system.” Instead, for example, Applicant’s specification discloses transferring the heat from engine exhaust to an HHO gas stream by providing the engine exhaust and the HHO gas stream to a heat exchanger that is configured to receive the engine exhaust and the HHO stream and that is located upstream of the regeneration burner of the DPF regenerator system. Also, as best understood by the examiner, Applicant’s drawings fail to show a heat exchanger, including the heat exchanger having the configuration and use recited by the claimed process step “transferring the heat to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system.” Therefore, the amendments to claim 29 improperly introduce “new matter” to the claim, such that the claim now fails to comply with the written description requirement.
The prior art rejections of the preceding non-final Office Action have only been withdrawn in response to the improper inclusion of “new matter” via amendments to claim 29 to now recite “transferring the heat to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system,” and rejection of the method of claim 29 under 35 U.S.C. 103 as being unpatentable over Johnson in view of Morley may still be proper in the event that Applicant amends the claim to resolve the new rejection under 35 U.S.C. 112(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed process step “transferring the heat to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Claim 29 has been amended to recite “combusting a second quantity of the diesel fuel in the presence of a second quantity of the HHO gas mixture in a regeneration burner of a diesel particulate filter (DPF) regenerator system to generate heat; and transferring the heat to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system” in lines 5-10. However, it is unclear exactly where and exactly how Applicant’s drawings show the claimed process step “transferring the heat to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system.” Also, as best understood by the examiner, Applicant’s drawings fail to show a heat exchanger, including the heat exchanger having the configuration and use recited by the claimed process step “transferring the heat to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 29 is objected to because of the following informalities:
Claim 29 recites “HHO gas mixture” in line 12, which should be amended to instead recite --the HHO gas mixture -- for consistency and proper antecedent basis with “HHO gas mixture” in line 4 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 29-33 and 36-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 has been amended to recite “combusting a second quantity of the diesel fuel in the presence of a second quantity of the HHO gas mixture in a regeneration burner of a diesel particulate filter (DPF) regenerator system to generate heat; and transferring the heat to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system” in lines 5-10. However, it is unclear exactly where and exactly how Applicant’s originally-filed specification sufficiently discloses the claimed process step “transferring the heat to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system.” Applicant’s remarks filed 08/31/2022 assert on page 5 that:

    PNG
    media_image1.png
    84
    623
    media_image1.png
    Greyscale

¶ 0036 of Applicant’s specification states that: “In certain embodiments, for example, the DPF regenerator may be adapted for use with a nonroad engine or non-over-the-road engine. In certain embodiments, for example, DPF regenerator may be adapted for use with an off-road vehicle. In certain embodiments, for example, the DPF regenerator may be adapted for use with a stationary engine. In certain embodiments, for example, the DPF regenerator may be adapted for use with for use with a locomotive engine. In certain embodiments, for example, the DPF regenerator may be adapted for use with for use with a marine engine.”
¶ 0037 of Applicant’s specification states that: “In certain embodiments, for example, the DPF regenerator system may further comprise a heat exchanger configured to receive the controlled supply of HHO gas, the heat exchanger disposed upstream of the DPF burner. In certain embodiments, for example, the heat exchanger may be in thermal communication with an internal combustion engine and/or the DPF regenerator system. In certain embodiments, for example, the heat exchanger may be configured to receive an engine exhaust stream. In certain embodiments, for example, the heat exchanger may be configured to receive an engine coolant stream. In certain embodiments, for example, the heat exchanger may be configured to receive a DPF regenerator system exhaust stream.” (emphasis added).
¶ 0038 of Applicant’s specification states that: “In certain embodiments, for example, the DPF regenerator system may further comprise a plurality of further HHO gas injectors configured to deliver a further supply of HHO gas supply at multiple locations about an internal combustion engine. In certain embodiments, for example, the plurality of further HHO gas injectors may comprise: a) a first injector of the plurality of further HHO gas injectors configured to deliver a first portion of the further supply of HHO gas to a first location about a first combustion chamber inlet of the internal combustion engine; b) a second injector of the plurality of further HHO gas injectors configured to deliver a second portion of the further supply of HHO gas to a second location about a second combustion chamber inlet of the internal combustion engine; and c) at least a third injector of the plurality of further HHO gas injectors configured to deliver at least a third portion of the further supply of HHO gas to at least a third location about at least a third combustion chamber inlet of the internal combustion engine.”
As best understood by the examiner, with regard to a disclosed heat exchanger, ¶ 0037 of Applicant’s specification discloses that the heat exchanger may be part of the DPF regenerator system upstream of the DPF burner and configured to receive a DPF regenerator system exhaust stream; however, there is no disclosure of “transferring the heat [generated via the combusting of the second quantity of the diesel fuel in the presence of the second quantity of the HHO mixture gas in the regeneration burner] to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system” (emphasis added), and ¶ 0036 & 0038 of Applicant’s specification provide no relevant disclosure with respect to the claimed process step “transferring the heat to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system.” Instead, for example, Applicant’s specification discloses transferring the heat from engine exhaust to an HHO gas stream by providing the engine exhaust and the HHO gas stream to a heat exchanger that is configured to receive the engine exhaust and the HHO stream and that is located upstream of the regeneration burner of the DPF regenerator system. Also, as best understood by the examiner, Applicant’s drawings fail to show a heat exchanger, including the heat exchanger having the configuration and use recited by the claimed process step “transferring the heat to engine exhaust by providing the heat to a heat exchanger that is configured to receive the engine exhaust and that is located upstream of the regeneration burner of the DPF regenerator system.” Therefore, the amendments to claim 29 improperly introduce “new matter” to the claim, such that the claim now fails to comply with the written description requirement.
Claims 30-33, 36, 37, and 39-52 are dependent from claim 29, such that claims 30-33, 36, 37, and 39-52 also include the “new matter” recited by claim 29, such that claims 30-33, 36, 37, and 39-52 are also rejected for at least the same reasons that claim 29 is rejected, as discussed in detail directly above with respect to claim 29.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 38 is dependent from claim 34; however, claim 34 is canceled such that claim 38 improperly depends from a canceled claim. Therefore, it is unclear what exactly is meant by “The method of claim 34, wherein…” in lines 1-3 of claim 38.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747